DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 08/11/2022:
Claims 1-15 and 18-27 are pending.
Claims 16 and 17 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10, 12-15, 18, 19, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collier (US4680156).
Regarding claim 1, Collier teaches a method of making a material (Abstract: A method of making such a composite extrusion), said method comprising: 
placing a mixture comprising a plurality of different components (Abstract: A composite extrusion, such as a fiber, film or ribbon, having an inner core and an outer sheath) in a container (see Figure 1), 
wherein the container comprises a first end and a second end (see annotated Figure 1 below), 
wherein the second end of the container comprises at least one nozzle that protrudes out of the second end of the container (see annotated Figure 1 below), wherein the at least one nozzle comprises a first end proximal to the second end of the container and a second end distal to the second end of the container (see annotated Figure 2 below), and 
wherein the at least one nozzle has a shorter length and a narrower diameter than the container (see at least one nozzle in annotated Figure 1 and 2 below); and 
simultaneously freezing and extruding the mixture out of the at least one nozzle (col 1 line 62-64 and col 1 line 43-47),
wherein the freezing comprises directional freezing of the mixture through a temperature gradient in the mixture within the at least one nozzle (col 3 line 6-10), and 
wherein the freezing results in the solidification of the mixture into the material (col 1 line 44-47).

    PNG
    media_image1.png
    442
    1008
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    488
    539
    media_image2.png
    Greyscale

Regarding claim 2, Collier teaches the method of claim 1, wherein the mixture is in the form of a solution (col 1 line 39-42), a colloid, a gel, a slurry, a suspension, a particle suspension, or combinations thereof.
Regarding claim 3, Collier teaches the method of claim 1, wherein the plurality of different components are selected from the group consisting of water, polymers (Abstract: the inner core is made of a molecularly oriented polymer capable of being rigidified by imposition of a temperature gradient and the sheath is made of a polymer wherein its molecules are generally not oriented).
Regarding claim 4, Collier teaches the method of claim 1, wherein the mixture comprises a plurality of layers during the extruding (Abstract: composite extrusion, such as a fiber, film or ribbon, having an inner core and an outer sheath), wherein each of the plurality of layers comprise a gradient, wherein the gradient is selected from the group consisting of a property gradient, a compositional gradient, a concentration gradient, a structural gradient, a mechanical property gradient (col 4 line 9-20), a physical property gradient, or combinations thereof.  
Regarding claim 5, Collier teaches the method of claim 1, wherein the at least one nozzle is at the center of the second end of the container (see nozzle annotated in Figure 1 and 2 in the rejection of claim 1).
Regarding claim 6, Collier teaches the method of claim 1, wherein the freezing comprises directional freezing of the mixture through a temperature gradient in the mixture, wherein the temperature gradient gradually decreases in the mixture from the first end of the container to the second end of the container (Claim 1: sheath-forming material from said confined space through a reducing die having a temperature gradient between said confined space and the exit from said die and col 3 line 7-10).  
Regarding claim 7, Collier teaches the method of claim 1, wherein the freezing occurs within the at least one nozzle (Claim 1: sheath-forming material from said confined space through a reducing die having a temperature gradient between said confined space and the exit from said die and col 3 line 7-10).  
Regarding claim 8, Collier teaches the method of claim 1, wherein the freezing occurs during the extruding (col 1 line 62-64 and col 1 line 43-47).  
Regarding claim 9, Collier teaches the method of claim 1, wherein the freezing occurs while the mixture exits the at least one nozzle (col 3 line 9-10).
Regarding claim 10, Collier teaches the method of claim 1, wherein the freezing continues after the mixture exits the at least one nozzle (col 3 line 38-41).
Regarding claim 12, Collier teaches the method of claim 1, wherein the freezing occurs by exposure of the mixture to a cooling source (heat exchanger 23 in Figure 2; col 2 line 41-45).  
Regarding claim 13, Collier teaches the method of claim 12, wherein the cooling source does not contact the mixture (die serves as a barrier between the mixture and cooling source as shown in Figure 2).
Regarding claim 14, Collier teaches the method of claim 12, wherein the cooling source directly contacts the at least one nozzle (see heat exchanger 23 within nozzle in annotated Figure 2 in the rejection of claim 1 above).  
Regarding claim 15, Collier teaches the method of claim 12, wherein the cooling source comprises a plurality of cooling units (see heat exchangers 23 in Figure 2), wherein the plurality of cooling units are positioned at different regions of the at least one nozzle in order to create the temperature gradient in the mixture (see annotated Figure 2 below).

    PNG
    media_image3.png
    773
    786
    media_image3.png
    Greyscale

Regarding claim 18, Collier teaches the method of claim 12, wherein a cooling source is in direct contact with the at least one nozzle (see heat exchanger 23 within nozzle in annotated Figure 2 in the rejection of claim 1 above) for freezing the mixture during the extruding (col 1 line 62-64 and col 1 line 43-47).
Regarding claim 19, Collier teaches the method of claim 1, wherein the temperature gradient gradually decreases in the mixture from the first end of the at least one nozzle to the second end of the at least one nozzle (col 3 line 9-10).
Regarding claim 26, Collier teaches the method of claim 1, wherein the method occurs in a continuous manner, wherein the mixture is continuously placed in a container (via hopper 10 in Figure 1) and continuously extruded out of the container in order to continuously make the materials of the present disclosure for a certain amount of time (col 3 line 25-31).

Claim(s) 1, 3, 6, 8, 12, 20, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (“The Physics of Ice Cream”, Physics Education, 2016, 38 (3) pg. 248-253).
Regarding claim 1, Clark teaches a method of making a material (forming ice cream),
said method comprising:
placing a mixture comprising a plurality of different components in a container (“Ice
cream mix (at approximately 5 ◦C) is pumped into the barrel”- see pg. 249 left column line 3-4),
wherein the container comprises a first end and a second end (see annotated Figure 2 below), 
wherein the second end of the container comprises at least one nozzle that protrudes out of the second end of the container (see annotated Figure 2 below); and
wherein the at least one nozzle comprises a first end proximal to the second end of the container and a second end distal to the second end of the container (see annotated Figure 2 below), and 
wherein the at least one nozzle has a shorter length and a narrower diameter than the container (see nozzle in annotated Figure 2 below); and
simultaneously freezing and extruding the mixture out of the at least one nozzle (as one portion of the mixture upstream of the nozzle and within the container is being frozen (Firstly, the viscosity of the liquid (η0) increases as it gets colder- see pg. 250 left column line 29-30; see viscosity increase along barrel distance in Figure 4), a second portion of the mixture that is frozen is being extruded at the nozzle outlet (“Therefore the ice cream is extruded from the freezer”- see pg. 250 right column line 20-21))
wherein the freezing comprises directional freezing of the mixture through a temperature gradient in the mixture within the at least one nozzle (See temperature gradient in Figure 4, which shows a change in temperature until the outlet, also known as the end of the nozzle. If a temperature gradient exists from the inlet of the container until the nozzle outlet and the container and nozzle are connected such that the ice cream solution travels between thereto, then there will be a temperature gradient through the nozzle),
and wherein the freezing results in the solidification of the mixture into the material (“As the ice cream passes through the freezer, its temperature drops, and more ice is formed. This is shown in figure 4. The viscosity of the ice cream also increases”- see pg. 250 left column line 27-30).

    PNG
    media_image4.png
    484
    933
    media_image4.png
    Greyscale

Regarding claim 3, Clarke teaches the method of claim 1, wherein the plurality of
different components are selected from the group consisting of water, polymers, ceramics,
metals, composites, particles, solid beads, hollow beads, platelets, flakes, fibers, fibrils,
whiskers, tubes, hydrogels, capsules, hydrogel capsules, carbohydrates, mono-, di- and
polysaccharides, lipids, peptides, proteins, blood, cells, biological factors, hormones, growth
factors, viral vectors, antibacterial agents, stains, magnetic materials, piezoelectric materials, emiconductors, electrically conducive materials, thermally conductive materials, solutions
thereof, colloids thereof, emulsions thereof (“stabilize the emulsion with a surfactant. There are
two types of surfactant in ice cream: milk proteins (e.g. casein) and emulsifiers (e.g.
monodiglycerides or lecithin from egg yolks or soy beans” see pg. 248 left column line 1-5), gels
thereof, slurries thereof, ice particles thereof, ice crystals thereof (“The small ice crystals are
dispersed into the mix”- see pg. 249 right column line 1-2), and combinations thereof.
Regarding claim 6, Clarke teaches the method of claim 1, wherein the freezing
comprises directional freezing of the mixture through a temperature gradient in the mixture,
wherein the temperature gradient gradually decreases in the mixture from the first end of the
container to the second end of the container (the temperature gradient in Figure 4 shows a change in temperature until the outlet, also known as the end of the nozzle. If a temperature gradient exists from the inlet of the container until the nozzle outlet and the container and nozzle are connected such that the ice cream solution travels between thereto, then there will be a temperature gradient through the nozzle). 
Regarding claim 8, Clarke teaches the method of claim 1, wherein the freezing occurs
during the extruding (as one portion of the mixture upstream of the nozzle and within the container is being frozen (Firstly, the viscosity of the liquid (η0) increases as it gets colder- see pg. 250 left column line 29-30; see viscosity increase along barrel distance in Figure 4), a second portion of the mixture that is frozen is being extruded at the nozzle outlet (“Therefore the ice cream is extruded from the freezer”- see pg. 250 right column line 20-21)). 
Regarding claim 12, Clarke teaches the method of claim 1, wherein the freezing occurs
by exposure of the mixture to a cooling source (see refrigerant in Figure 2 on pg. 249).
Regarding claim 20, Clarke teaches the method of claim 1, further comprising a step of
applying the material to a surface, wherein the application occurs as the material exits the
extruder (“the ice cream is extruded from the freezer and cooled rapidly (‘hardened’) by blowing air at about −40 ◦C over it in an enclosed chamber. After hardening, the ice cream is
packaged”- see pg. 250 right column line 20-24).
Regarding claim 26, Clarke teaches the method of claim 1, wherein the method occurs
in a continuous manner, wherein the mixture is continuously placed in a container (“Ice cream
mix (at approximately 5 ◦C) is pumped into the barrel”- see pg. 249 left column line 3-4) and
continuously extruded out of the container in order to continuously make the materials of the
present disclosure for a certain amount of time (“Therefore the ice cream is extruded from the
freezer and cooled rapidly (‘hardened’) by blowing air at about −40 ◦C over it in an enclosed
chamber”- see pg. 250 right column line 20-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US4680156), and further in view of Bai et al. (“A Thermally Insulating Textile Inspired by Polar Bear Hair”, Advanced Materials, 2018, 30, 1706807, pg. 1-8).
Regarding claim 21, Collier teaches the method of claim 1. However, Collier fails to teach the method further comprising a step of subliming the material.
In the same field of endeavor pertaining to extruding a fiber material, Bai teaches the method further comprising a step of subliming the material (“the frozen fiber is further freeze-dried” - see caption of Figure 1 on pg. 2). Bai sublimes the material to reserve its porous microstructure (“Subsequently, the collected frozen fiber is freeze-dried to reserve its porous microstructure”- see pg. 1 right column line 47-48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Collier further comprise a step of subliming the material, as taught by Bai, for the benefit of preserving the material’s microstructure.
Regarding claim 22, Collier modified with Bai teaches the method of claim 21. However, Collier fails to teach wherein the subliming forms a hollow cavity within the material.
In the same field of endeavor pertaining to extruding a fiber material, Bai teaches wherein the subliming forms a hollow cavity within the material (“Subsequently, the collected frozen fiber is freeze-dried to reserve its porous microstructure”- see pg. 1 right column line 47-48). Collier suggests the method can be used to form internally reinforced fibers (col 4 line 21-27), and Bai teaches that porous fibers possess good thermal insulation and mechanical properties (“With both good thermal insulation and mechanical properties, the biomimetic aligned porous fiber shows great potential in wearable textile for thermal insulation”- see pg. 4 left column line 34-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the subliming of Collier modified with Bai form a hollow cavity within the material, as taught by Bai, for the benefit of forming a porous microstructure that yields a material with both good thermal insulation and mechanical properties.
Regarding claim 25, Collier modified with Bai teaches the method of claim 1. However, Collier fails to teach wherein the material comprises a diameter of less than about 50 mm and a length of more than about 50 mm.
In the same field of endeavor pertaining to extruding a fiber material, Bai teaches wherein the material comprises a diameter of less than about 50 mm (“fiber diameter is around 200 μm”- see caption of Figure 1 on pg. 2) and a length of more than about 50 mm (see fiber wrapped around fiber roll and scale bar of 1 cm in Figure 1e).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material of Collier modified with Bai comprise a diameter of less than about 50 mm and a length of more than about 50 mm, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Collier teaches extrusion rates of forty feet per minute (col 1 line 57), which could lead to a fiber length of more than about 50 mm.

Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US4680156) and Bai et al. (“A Thermally Insulating Textile Inspired by Polar Bear Hair”, Advanced Materials, 2018, 30, 1706807, pg. 1-8), and further in view of Koh et al. (“Calcium phosphate ceramics with continuously gradient Macrochannels using three-dimensional extrusion of bilayered ceramic- camphene mixture/pure camphene feed rod”, Ceramics International, 2016, 42, pg. 15603- 15609).
Regarding claim 23, Collier modified with Bai teaches the method of claim 21. However, Collier fails to teach wherein the hollow cavity comprises a non-uniform diameter.
In the same field of endeavor pertaining to a method for extruding, Koh teaches wherein the hollow cavity comprises a non-uniform diameter (see Figure 1(D) below). The non-uniform diameter of Koh can allow the hollow cavity to remain strongly bonded to the dense layer (“the gradual change in porosity achieved in this study can reduce shrinkage mismatch, and allow the porous region to remain strongly bonded to the dense layer”- see pg. 15608 under 3.5 Continuously gradient porous structure in the right column).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the hollow cavity of Collier modified with Bai comprise a non-uniform diameter, as taught by Koh, for the benefit of reducing shrinkage mismatch and allowing the hollow cavity to remain strongly bonded to the dense layer.

    PNG
    media_image5.png
    394
    586
    media_image5.png
    Greyscale

Regarding claim 24, Collier modified with Bai teaches the method of claim 21. However, Collier fails to teach wherein the hollow cavity comprises a graded diameter, and wherein the graded diameter becomes narrower from one end of the material to another end of the material.
In the same field of endeavor pertaining to a method for extruding, Koh teaches wherein the hollow cavity comprises a graded diameter, and wherein the graded diameter becomes narrower from one end of the material to another end of the material (see diameter change in Figure 1(D) shown in rejection of claim 23 above, where the top of the hollow cavity has larger pores and a dense bottom with smaller pore diameter). The non-uniform diameter of Koh can allow the hollow cavity to remain strongly bonded to the dense layer (“the gradual change in porosity achieved in this study can reduce shrinkage mismatch, and allow the porous region to remain strongly bonded to the dense layer”- see pg. 15608 under 3.5 Continuously gradient porous structure in the right column).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the hollow cavity of Collier modified with Bai comprise a graded diameter, and wherein the graded diameter becomes narrower from one end of the material to another end of the material, as taught by Koh, for the benefit of reducing shrinkage mismatch and allowing the hollow cavity to remain strongly bonded to the dense layer.

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Collier (US4680156), and further in view of Bai et al. (“A Thermally Insulating Textile Inspired by Polar Bear Hair”, Advanced Materials, 2018, 30, 1706807, pg. 1-8) and Klein et al. (US20150307385).
Regarding claim 27, Collier teaches the method of claim 1. While Collier teaches a thermocouple to monitor the temperature of the container (col 2 line 37-41), Collier fails to explicitly teach that the temperature of the container is controlled; 
wherein the temperature of the container is controlled before extruding, during extruding, after extruding, or combinations thereof; 
wherein the temperature of the container is controlled spatially, temporally, or combinations thereof; 
wherein the controlling comprises controlling the temperature of a nozzle associated with the container, controlling a temperature profile within the container, controlling a temperature profile along a nozzle of the container, controlling a temperature gradient of the container or a nozzle of the container, controlling a profile of the temperature gradient of the container or a nozzle of the container, or combinations thereof.
In the same field of endeavor pertaining to a method for extruding, Bai teaches wherein the temperature is controlled (“By controlling the extruding speed and the temperature”- see pg. 7 left column under “Freeze-Spinning” and Freeze-Drying). Controlling the temperature controls the freezing speed, which in turn determines a porous structure of the material being produced (“the fiber could be frozen at a controllable freezing speed, which determined the inner porous structure of the fiber”- see pg. 7 right column under “Freeze- Spinning” and Freeze-Drying).
It would have been obvious before the effective filing date of the claimed invention to a
person having skill in the art to have the temperature of Collier controlled, as taught by Bai, for the benefit of controlling the porous structure of the material being produced.
However, Collier modified with Bai fails to teach wherein the temperature of the
container is controlled spatially, temporally, or combinations thereof. In the same field of
endeavor pertaining to cooling an extruded material, Douglass teaches wherein the
temperature of the container is controlled spatially ([0080] cool fluid flows through tubes or
cavities near the tip of the nozzle and cools the nozzle tip). Lowering the temperature at the
nozzle tip reduces the amount of material that sticks to the nozzle tip ([0080] lowering the
temperature of the nozzle tip tends to reduce the amount of glass that sticks to the nozzle tip—
that is, the lower the temperature of the nozzle tip, the less amount of molten glass that sticks
to the nozzle tip).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the temperature of the container of Collier
modified with Bai to be controlled spatially, as taught by Douglass, for the benefit of for the
benefit of reducing the amount of material that sticks to the nozzle tip.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1-3, 5, 9-13, 20-22, 25, and 26 are rejected under 35 U.S.C. 102(1) as being anticipated by Bai et al. (“A Thermally Insulating Textile Inspired by Polar Bear Hair”, Advanced Materials, 2018, 30, 1706807, pg. 1-8) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Regarding the argument on pg. 6 that Clarke fails to teach “to teach or suggest any methods of simultaneously freezing and extruding a mixture out of a nozzle in such a manner that the freezing includes directional freezing of the mixture through a temperature gradient in the mixture within the nozzle”. The Examiner respectfully disagrees. The mixture is simultaneously frozen and extruded, where as one portion of the mixture upstream of the nozzle and within the container is being frozen (Firstly, the viscosity of the liquid (η0) increases as it gets colder- see pg. 250 left column line 29-30; see viscosity increase along barrel distance in Figure 4), a second portion of the mixture that is frozen is being extruded at the nozzle outlet (“Therefore the ice cream is extruded from the freezer”- see pg. 250 right column line 20-21).
Clarke also teaches a temperature gradient in the mixture within the nozzle, as shown in Figure 4 (the temperature gradient in Figure 4 shows a change in temperature until the outlet, also known as the end of the nozzle. If a temperature gradient exists from the inlet of the container until the nozzle outlet and the container and nozzle are connected such that the ice cream solution travels between thereto, then there will be a temperature gradient through the nozzle).
Examiner agrees with Applicant regarding the argument on pg. 7 that Clarke fails to teach “any layered mixtures that include a gradient”, as required in amended claim 4. The ice cream mixture of Clarke does not contain a layered mixture.
Examiner respectfully disagrees with Applicant’s argument on pg. 7 that Clarke fails to teach “any directional freezing of mixtures through a temperature gradient in the mixture that gradually decreases from a first end to a second end of a container, as required for dependent claim 6.” While Clarke’s container does comprise “rotating scraper blades”, Clarke does not teach that the rotating blades homogenize the mixture temperature. Rather, Figure 2 shows a temperature gradient of the mixture from the first end of the container to the second end (or outlet) of the nozzle. Where a temperature gradient exists from the inlet of the container until the nozzle outlet and the container and nozzle are connected such that the ice cream solution travels between thereto, then there will be a temperature gradient through the nozzle.
Examiner respectfully disagrees with Applicant’s argument on pg. 7 that Clarke fails to teach “where the freezing occurs during extrusion, as required for dependent claim 8.” Similar to the argument recited above regarding Clarke teaching a method of simultaneously freezing and extruding a mixture out of a nozzle, as one portion of the mixture upstream of the nozzle and within the container is being frozen (Firstly, the viscosity of the liquid (η0) increases as it gets colder- see pg. 250 left column line 29-30; see viscosity increase along barrel distance in Figure 4), a second portion of the mixture that is frozen is being extruded at the nozzle outlet (“Therefore the ice cream is extruded from the freezer”- see pg. 250 right column line 20-21).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743